Citation Nr: 1114137	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensable initial evaluation for the service-connected scar, status post subcutaneous mastectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned a noncompensable rating for a mastectomy scar, effective from November 25, 2008.

The Veteran's instant claim requested service connection for residuals of surgical right subcutaneous mastectomy; the rating decision on appeal granted service connection only for a residual scar.  The Veteran now asserts additional residuals of the in-service mastectomy in the form of right shoulder, right hip and bilateral leg disability.  These issues have not been adjudicated by the Originating Agency and are accordingly referred to the Originating Agency for appropriate action.

In March 2011 the Veteran submitted additional evidence in the form of lay statements, VA treatment records and private treatment records for inclusion in the record, along with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2010).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

As a result of a right subcutaneous mastectomy, the Veteran has a 4-cm scar at the right anterior chest that is deep, stable, and occasionally painful during use of the arm but not causing functional impairment of the shoulder or arm. 






CONCLUSION OF LAW

The criteria for an initial rating of 10 percent, but not more, for a scar, status post subcutaneous mastectomy, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts entitlement to increased (compensable) initial rating for the service-connected mastectomy (gynecomastia) scar.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the Veteran was provided all required notice in a letter mailed in December 2008.  The Veteran had ample opportunity to respond prior to the issuance of the rating decision on appeal in February 2009.

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran, to include Social Security Administration (SSA) disability records, have been obtained.  The Veteran has been afforded an appropriate VA examination.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The Veteran's service-connected skin disability has been rated under the provisions of 38 C.F.R. § 4.118 (schedule of ratings - skin).  The rating criteria in pertinent part are as follows.

Under Diagnostic Code 7801, scars other than of the head, face or neck that are deep or that cause limited motion are assigned a 10 percent if they involve an area or areas exceeding six square inches (39 sq. cm) or a 20 percent evaluation if the area or areas exceed 12 square inches (465 sq. cm).  A note following Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars other than on the head, face or neck that are superficial and not productive of limitation of motion are assigned a 10 percent evaluation if they involve an area or areas of 144 square inches (929 sq. cm) or more.  A note following Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, as in effect from October 23, 2008, a rating of 10 percent is assigned for one or two scars that are unstable or painful.  A rating of 20 percent is assigned for three or four scars that are unstable or painful.  A rating of 30 percent is assigned for five or more scars that are unstable or painful.  Note (1) following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of scars.  Note (3) states that scars evaluated under Diagnostic Codes 7800, 7801, 7802 or 7805 may also receive evaluation under this diagnostic code when applicable.

Under Diagnostic Code 7805, any other scars (including linear scars) and other effects of scars evaluated under the diagnostic codes above are evaluated for disabling effects under an appropriate diagnostic code.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran had a VA examination in January 2009, performed by a physician.  The Veteran reported occasional pulling of the scar with full extension and reach of the arm, but otherwise full range of motion of the shoulder and no restriction of activity or occupation.  The Veteran denied being on medication.  He stated he was a manual laborer and right-hand dominant.  On examination there was a 4-cm periareolar scar on the right chest that was nontender, mobile, flat and normal in color.  There was somewhat less breast tissue on the right than on the left.  The shoulder was not impaired by the scar.  In an addendum the examiner reiterated that the scar was non-tender, flat, normal in color, mobile, without functional impact, and without evidence of induration or skin breakdown.

The Veteran asserted in his Notice of Disagreement (NOD), received in March 2009, that over the years he had been suffering pain from the right chest to the right shoulder.  

(The Board notes at this point that VA treatment notes in October-November 2007 refer to right arm and shoulder pain related to arthritis, while a May 2008 VA treatment note refers to right shoulder tendonitis.  A VA treatment note in September 2008 refers to right rotator cuff tendonitis and partial tear.  VA magnetic resonance imaging analysis of the right shoulder in October 2008 showed a partial tear of the supraspinatus tendon as well as severe arthritic overgrowth of the acromioclavicular joint.  A VA treatment note in December 2008 confirms the presence of right shoulder arthritis and rotator cuff tear, with attendant right arm pain being treated with prescription pain medications.  The Veteran received treatment from VA in March 2009 for supraspinatus rotator cuff tear.  VA physical therapy notes in May 2009 refer to impingement syndrome with rotator cuff partial tear.  VA orthopedic treatment notes in August 2010 refer to right shoulder impingement syndrome, with reported pain unrelieved by medication.  Service connection has not been granted for these disabilities and the impairment associated with the disabilities is not for consideration in rating the service-connected scar.)

Treatment notes from Dr. RKP dated in December 2009 state the Veteran complained of some pain in the right chest where he had surgery performed in service, which he believed to be due to scar tissue that hurt when he lifted a lot.  He also reported some physical differences in the right side and some sensation of strain in the area.  Examination showed the right chest wall with visible asymmetry and palpable fibrous tissue.  

A lay statement from ED, received in February 2011, states that ED observed the Veteran to be having chronic shoulder problems for which he received hospital treatment.  

The Veteran submitted a letter to VA in February 2011 essentially stating that he had hip, shoulder and muscle spasm problems all related to the in-service mastectomy.

The Veteran's wife submitted a statement in February 2011 asserting that the Veteran had shoulder and other problems since 1982.  

On review of the evidence above the Board finds the VA examiner in January 2009 observed there was somewhat less breast tissue on the right than on the left, and Dr. RKP noted in December 2009 that the right chest wall had visible asymmetry and palpable fibrous tissue.  Accordingly, this appears to be a "deep" scar in that it is associated with underlying soft tissue damage.  However, the scar is only 4-cm.; compensable evaluation under Diagnostic Code 7801 requires an area or areas exceeding six square inches (39 sq. cm).

The Veteran asserted to the VA examiner and to Dr. RKP that the scar on his chest caused a pulling sensation, and he reported to Dr. RKP that the scar caused occasional pain when lifting heavy objects.  The scar was shown on VA examination to not be adherent to underlying tissue, so the "pulling" sensation is not a compensable symptom.  However, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, although the scar was not painful during VA examination, the Veteran has credibly reported pain in the scar and a rating of 10 percent is warranted under Diagnostic Code 7804.

Functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The scar does not appear to cause any limitation of function of the arm or shoulder, so compensation under Diagnostic Code 7805 is not warranted.

The Board notes in that regard that a layperson can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the Board has carefully considered the statements by the Veteran's wife and Mr. ED describing the Veteran's shoulder problems.  As noted above, service connection is not currently in effect for the shoulder disability.  Accordingly, even affording those lay statements full competence and credibility, they do not demonstrate entitlement to a higher evaluation for the service-connected scar on appeal.

Similarly, the Veteran's accounts of symptoms related to disabilities for which service connection has not been granted are not relevant to the issue before the Board.

In sum, the Veteran is shown to have some loss of tissue in the right chest, and to have reported pain on use although no pain was noted on examination.  Therefore, he is entitled to a 10 percent rating throughout the period of this claim.  Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

The benefit-of-the-doubt in this case has been resolved in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.


      (CONTINUED ON NEXT PAGE)

ORDER

The Board having determined that the Veteran's service-connected scar, status post subcutaneous mastectomy (gynecomastia) warrants an initial 10 percent rating, but not higher, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


